Citation Nr: 0600080	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-31 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, panic disorder, and 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1999 through June 
2001.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, in March 2002, which denied the claim.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in September 
2005, a transcript of which is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that the law provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 C.F.R. § 3.159(c).

The veteran stated in his September 2003 Notice of 
Disagreement that he attended anger management classes at Ft. 
Campbell Kentucky, presumably during service.  Further, in a 
September 2005 Travel Board hearing before the undersigned 
Veteran's Law Judge, the veteran's representative stated that 
the veteran attended class two times per week "for about a 
month or two or maybe longer while he was in Fort Campbell."  
While the RO did obtain the veteran's service medical 
records, to include records of treatment at Fort Campbell, 
the claims file does not contain records relating to anger 
management classes.  If such records exist, they may have a 
direct bearing on the instant claim.  Accordingly, the RO 
should make efforts to obtain these records.

In addition to service records, the veteran has indicated 
treatment with a Dr. Constantino at the Lyons VA Medical 
Center (VAMC).  There are no records of treatment with Dr. 
Constantino on file.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain any clinical 
records from Fort Campbell Kentucky, 
which pertain to the veteran.

2.  The RO should then obtain the names 
and addresses of all medical care 
providers, who have treated the veteran 
for a psychiatric disorder since 
service.  After securing any necessary 
release, the RO should obtain those 
records not already in file, to include 
the physicians' clinical records, if 
possible.  In addition, the RO should 
request psychiatric treatment records 
from the Lyons VAMC.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.

If the benefits requested on appeal remain denied, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case (SSOC), which addresses 
all of the evidence obtained since the September 2004 SSOC, 
and provides an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order. By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

